DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 11 and 22 have been amended.
Claims 1-3, 5-11, 13-16 and 21-22 as presented October 4, 2021 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-3, 5-11, 13-16 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 and 5-10 recite a computer-implemented method for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras and one or more processors in communication with the one or more vital sign acquisition cameras, which is within the statutory category of a process. Claims 11, 13-16 and 21 recite a system for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras, which is within the statutory category of a machine. Claim 22 recite a monitoring device configured to remotely monitor deterioration of a patient, which is within the statutory category of a machine. 
2019 PEG: Step 2A - Prong One:

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea.  
claim 1 recites: A computer-implemented method for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras and one or more processors in communication with the one or more vital sign acquisition cameras, the method comprising: 
receiving one or more initial vital signs for a given patient of a plurality of patients in an area, wherein the area can be captured by one or more of the one or more vital sign acquisition cameras,
determining, by the one or more processors of the monitoring system, patient information associated with the given patient;
acquiring, by the one or more of the vital sign acquisition cameras after determining the patient information, one or more updated vital signs from the given patient;
generating, by one or more of the processors, one or more adjusted updated vital signs wherein an updated vital sign is adjusted based on the determined patient information associated with the given patient, and further wherein generating one or more adjusted updated vital signs comprises increasing or decreasing the one or more updated vital signs;
comparing, by one or more of the processors, the one or more adjusted updated vital signs and the one or more initial vital signs acquired previously from the given patient; 
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient.

Similarly, dependent claims 2-3, 5-10, 13-16 and 21 further narrow the abstract idea described in the independent claims. Claims 2-3 and 13-14 merely describe the patient information and adjusted updated vital signs. Claims 5-7 and 15-16 describe the comparison of a baseline vital sign score with the updated vital sign score. Claims 8 and 9 further describe the vital signs. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 11 and 22.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-3, 5-11, 13-16 and 21-22 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A computer-implemented method for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras and one or more processors in communication with the one or more vital sign acquisition cameras, the method comprising: 
receiving one or more initial vital signs for a given patient of a plurality of patients in an area, wherein the area can be captured by one or more of the one or more vital sign acquisition cameras,
determining, by the one or more processors of the monitoring system, patient information associated with the given patient;
acquiring, by the one or more of the vital sign acquisition cameras after determining the patient information, one or more updated vital signs from the given patient;
generating, by one or more of the processors, one or more adjusted updated vital signs wherein an updated vital sign is adjusted based on the determined patient information associated with the given patient, and further wherein generating one or more adjusted updated vital signs comprises increasing or decreasing the one or more updated vital signs;
comparing, by one or more of the processors, the one or more adjusted updated vital signs and the one or more initial vital signs acquired previously from the given patient; 
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient.
These software modules are generally executed by processor 614 alone or in combination with other processors. Memory 625 used in the storage subsystem can include a number of memories including a main random access memory (RAM) 630 for storage of instructions and data during program execution, a read only memory (ROM) 632 in which fixed instructions are stored, and other types of memories such as instruction/data caches (which may additionally or alternatively be integral with at least one processor 614). A file storage subsystem 626 can provide persistent storage for program and data files, and may include a hard disk drive, a floppy disk drive along with associated removable media, a CD-ROM drive, an optical drive, or removable media cartridges. The modules implementing the functionality of certain implementations may be stored by file storage subsystem 626 in the data retention system 624, or in other machines accessible by the processor(s) 614. [0070]. The one or more vital sign acquisition cameras generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application. Regarding the vital sign acquisition camera, the specification states in para. [0031]: At block 122, one or more vital sign acquisition cameras mounted or otherwise deployed in or near waiting room 104 may be operated to perform unobtrusive (eg., contactless) acquisition of one or more updated vital signs from the patient identified at block 118 and located at block 120. These vital sign acquisition cameras may be configured to acquire (without physically contacting the patient) a variety of different vital signs from the patient, including but not limited to blood pressure, pulse (or heart rate), skin color, respiratory rate, PPG, S02, temperature, posture, sweat levels, and so forth.
Claim 1 further recites the additional elements of receiving initial vital signs, acquiring updated vital signs and providing an output. Under practical application, receiving initial vital signs, acquiring updated vital signs and providing an output are forms of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The dependent claims 2-3, 5-10, 13-16 and 21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 5 further describes the processor. Claim 10 merely describes the vital sign acquisition camera. Claims 21 describes the user interface. However, none of their functions integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application.
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite the additional elements of one or more processors of the monitoring system and one or more vital sign acquisition cameras.  Using the one or more processors of the monitoring system to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). The one or more vital sign acquisition cameras generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving initial vital signs, acquiring updated vital signs and providing an output were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 

Therefore, claims 1-3, 5-11, 13-16 and 21-23 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7, 8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen (US 2013/0030825 A1) in further view of Hashimoto (US 2015/0080673 A1).  
Regarding claim 1, Bagwandeen teaches: A computer-implemented method for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras and one or more processors in communication with the one or more vital sign acquisition cameras, the method comprising:
receiving one or more initial vital signs for a given patient of a plurality of patients in an area, wherein the area can be captured by one or more of the one or more vital sign acquisition cameras, (patient evaluation device in an emergency department may include devices such as a digital camera to identify vital signs [0007], [0025])
determining, by the one or more processors of the monitoring system, patient information associated with a given patient; (the patient evaluation device identifies the patient using patient identifying information and collects patient data including a patient medical history [0041]-[0042], [0026])
acquiring, by the one or more of the vital sign acquisition cameras, after determining the patient information, […] (patient data collected may include temperature, heart rate, and blood pressure [0042]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
[…] based on the determined patient information associated with the given patient […] (the patient evaluation device identifies the patient using patient identifying information and collects patient data including a patient medical history [0041]-[0042], [0026])
comparing, by one or more of the processors, the one or more […] vital signs and the one or more initial vital signs acquired previously from the given patient; (patient evaluation device may include a digital camera to identify vital signs [0025]; detecting a change in vital signs and risk level such as a change in pulse rate [0021])
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and 
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Bagwandeen does not teach:
one or more updated vital signs from the given patient
generating, by one or more of the processors, one or more adjusted updated vital signs wherein an updated vital sign is adjusted 
further wherein generating one or more adjusted updated vital signs comprises increasing or decreasing the one or more updated vital signs
adjusted updated vital signs
However, Hashimoto in the analogous art teaches:
one or more updated vital signs from the given patient (the blood pressure (BP) of the living body is measured at periods and the newest measured BP is stored as the reference (updated) BP [0115], [0117])
generating, by one or more of the processors, one or more adjusted updated vital signs wherein an updated vital sign is adjusted (BP of the living body is measured at periods and the newest measured BP is stored as the reference (updated) BP [0115], [0117]; the reference BP is used, along with the blood flow of the living body, to derive the estimated BP [0118]-[0119], Fig. 2)
further wherein generating one or more adjusted updated vital signs comprises increasing or decreasing the one or more updated vital signs; (the estimated BP values are shown as being greater than or less than the updated BP values, Fig 3)
adjusted updated vital signs (the reference BP is used, along with the blood flow of the living body, to derive the estimated BP [0118]-[0119], Fig. 2)

Regarding claim 5, Bagwandeen and Hashimoto teach the method of claim 1 as described above. 
Bagwandeen further teaches:
determining, by one or more of the processors, a baseline score for at least one vital sign of the given patient, wherein the baseline score is based on a measurement of the at least one vital sign acquired previously from the given patient; and (the patient evaluation device determines a risk level based on the patient’s blood pressure, pulse rate, etc. [0037])
determining, by one or more of the processors, an updated vital sign score for the at least one vital sign of the given patient, wherein the updated vital sign score is based on the one or more […] vital signs of the patient; (patient’s risk level changed from minor to life-threatening due to a change in pulse rate [0021])
wherein the comparing comprises comparing the baseline vital sign score with the updated vital sign score (triaging systems detects the change in risk levels and will change the time to see a doctor and send an alert to hospital personnel if risk level has worsened [0021])
However, Hashimoto in the analogous art teaches:
adjusted updated vital signs 
Regarding claim 7, Bagwandeen and Hashimoto teach the method of claim 5 as described above. 
Bagwandeen further teaches:
wherein the detecting includes determining that a difference between the baseline vital sign score and the updated vital sign score does not demonstrate a trend towards normalcy of the at least one vital sign (patient risk level has been identified to have worsened due to a change in the pulse rate [0021])
Regarding claim 8, of claim 5 Bagwandeen and Hashimoto teach the method as described above. 
Bagwandeen further teaches:
wherein the at least one vital sign comprises pulse rate (“determine the patient’s pulse rate” [0037])
Regarding claim 11, Bagwandeen further teaches: A system comprising:
one or more processors; [0008]
one or more vital sign acquisition cameras operably coupled with the one or more processors; and (processor to process the patient using a patient evaluation device [0008]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to: (processes performed by a processor may be implemented using computer readable instructions stored on a memory [0031])
The remainder of the limitations recited in claim 11
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen and Hashimoto in further view of Palma (US 2007/0156624 A1).  
Regarding claim 2, Bagwandeen and Hashimoto teach the method of claim 1 as described above. 
Bagwandeen does not teach:
[…] the generating includes adjusting the one or more updated vital signs […]
However, Hashimoto in the analogous art teaches:
[…] the generating includes adjusting the one or more updated vital signs […] (BP of the living body is measured at periods and the newest measured BP is stored as the reference (updated) BP [0115], [0117]; the reference BP is used, along with the blood flow of the living body, to derive the estimated BP [0118]-[0119], Fig. 2)
Bagwandeen and Hashimoto do not teach:
wherein the patient information includes a gender of the given patient (patient factors include gender [0016])
vital signs based on the gender of the given patient
However, Palma in the analogous art teaches:
wherein the patient information includes a gender of the given patient 
vital signs based on the gender of the given patient (rules to define vital sign ranges include gender [0015]; once the influencing factors such as gender are entered into the system, the first estimated range for a desired physiological parameter is calculated [0016]; Fig. 1, influencing factors include gender- item 18; while the patient is continuously being monitored, the system adjusts minimum and maximum values for any desired physiological parameter based on the influencing factors [0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Hashimoto to include gender as patient information and vital signs based on the gender of the patient as taught by Palma. This would allow for more precision in estimating vital sign parameters by accounting for variability between different genders (Palma [0002]).
Regarding claim 3, Bagwandeen and Hashimoto teach the method of claim 1 as described above. 
Bagwandeen further teaches:
wherein the patient information includes one or more medications taken by the given patient […] (patient data collected includes patient identifying information [0007]; patient data includes medications that the patient is taking [0042])
Bagwandeen does not teach:
the generating includes adjusting the one or more updated vital signs […]
However, Hashimoto in the analogous art teaches:
the generating includes adjusting the one or more updated vital signs […] (BP of the living body is measured at periods and the newest measured BP is stored as the reference (updated) BP [0115], [0117]; the reference BP is used, along with the blood flow of the living body, to derive the estimated BP [0118]-[0119], Fig. 2)

vital signs based on the medications taken by the given patient
However, Palma in the analogous art teaches:
vital signs based on the medications taken by the given patient (rules to define vital sign ranges include current prescriptions [0015]; Fig. 1, influencing factors include medications-18; once the influencing factors are entered into the system, the first estimated range for a desired physiological parameter is calculated [0016]; while the patient is continuously being monitored, the system adjusts minimum and maximum values for any desired physiological parameter based on the influencing factors [0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Hashimoto to include vital signs based on the medications taken by the patient as taught by Palma. By accounting for the medications taken by a patient, more precise parameters can be set for a patient’s alarms (Palma [0004]).
Claim 13 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claims 6, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen and Hashimoto in further view of Flower (WO 2015/136502 A1).  
Regarding claim 6, Bagwandeen teaches the method of claim 5 as described above. 
Bagwandeen further teaches:
wherein the detecting includes determining that a difference between the baseline vital sign score and the updated vital sign score […] (patient’s risk level changed from minor to life-threatening due to a change in pulse rate [0021])

determining that a difference between the baseline vital sign score and the updated vital sign score satisfies a threshold
However, Flower in the analogous art teaches:
determining that a difference between the baseline vital sign score and the updated vital sign score satisfies a threshold (triage score is based on vital signs (pg. 4 line 1) and consists of a score 1-5 (pg. 1 lines 22-31); a change in score generates a deterioration notice (pg. 7 lines 8-9); Fig. 3, triage score-90 decreased from baseline at 4 to 3 and the change in scoring prompts a deterioration alert-84). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Hashimoto to include the difference between the baseline vital sign score and the updated vital sign score satisfying a threshold as taught by Flower. This allows the healthcare workers to be aware of any changes in the status of a patient as they are waiting to be seen in the emergency department (Flower pg. 2 lines 11-13).
Claim 15 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Regarding claim 21, Bagwandeen and Hashimoto teach the system of claim 11 as described above. 
Bagwandeen further teaches:
[…] provide to medical personnel the output alerting the medical personnel of the deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Bagwandeen and Hashimoto do not teach:
further comprising a user interface configured to provide to medical personnel an output

further comprising a user interface configured to provide to medical personnel an output (sending a notice such as an alert to a healthcare practitioner’s device (pg. 13 lines 9-12); display or display device encompasses a user interface for displaying the patient’s images and data, and outputs visual, audio and/or tactile data (pg. 8 lines 7-19)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Hashimoto to include a user interface providing an output to medical personnel as taught by Flower. This offers a convenient way for the healthcare practitioner to be provided immediate feedback regarding the patient (Flower, pg. 8 lines 7-19, pg. 13 lines 5-12).
Regarding claim 22, Bagwandeen teaches: A monitoring device configured to remotely monitor deterioration of a patient, the device comprising:
a vital sign acquisition camera positioned with a patient monitoring area, wherein the vital sign acquisition camera is configured to acquire one or more updated vital signs from a given patient of a plurality of patients within the patient monitoring area; (patient evaluation device in an emergency department may include devices such as a digital camera to identify vital signs of a patient [0007], [0025]; the patient evaluation device with a video camera may be a permanent structure within the ED [0046])
a processor configured to receive the acquired one or more updated vital signs from the vital sign acquisition camera, and further configured to: 
(i) receive one or more initial vital signs for the given patient; (patient evaluation device in an emergency department may include devices such as a digital camera to identify vital signs [0007], [0025])
(ii) determine patient information associated with the given patient; (patient evaluation device in an emergency department identifies and can collect identifying information, diagnosis information and a medical history [0007])
[…] based on the determined patient information associated with the given patient […] (the patient evaluation device identifies the patient using patient identifying information and collects patient data including a patient medical history [0041]-[0042], [0026])
 (iv) compare the one or more […] vital signs to the one or more initial vital signs acquired previously from the given patient; (patient evaluation device may include a digital camera to identify vital signs [0025]; detecting a change in vital signs and risk level such as a change in pulse rate [0021])
(v) detect, based on the comparing, deterioration of the given patient; and (the patient’s risk level is identified as worsening due to a change in pulse rate [0021])
(vi) generating an output alerting medical personnel of the detected deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
[…] provide to medical personnel the generated output alerting the medical personnel of the deterioration of the given patient. (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Bagwandeen does not teach:
(iii) generate one or more adjusted updated vital signs, wherein an updated vital sign is adjusted  
further wherein generating one or more adjusted updated vital signs comprises increasing or decreasing the one or more updated vital signs;
adjusted updated vital signs
However, Hashimoto in the analogous art teaches:
(iii) generate one or more adjusted updated vital signs, wherein an updated vital sign is adjusted (BP of the living body is measured at periods and the newest measured BP is stored as the reference (updated) BP [0115], [0117]; the reference BP is used, along with the blood flow of the living body, to derive the estimated BP [0118]-[0119], Fig. 2)
further wherein generating one or more adjusted updated vital signs comprises increasing or decreasing the one or more updated vital signs; (the estimated BP values are shown as being greater than or less than the updated BP values, Fig 3)
adjusted updated vital signs (the reference BP is used, along with the blood flow of the living body, to derive the estimated BP [0118]-[0119], Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include one or more updated vital signs and generating one or more adjusted updated vital signs which can increase or decrease the updated vital sign as taught by Hashimoto. The updating of BP measurements allows for the observation of variations in measurements to be seen over a desired period of time (Hashimoto [0114]-[0115]).  Further, the adjusting of the updated BP provides a more accurate representation of the patient’s BP by accounting for temporal changes in blood flow volume (Hashimoto [0041]).  
Bagwandeen and Hashimoto do not teach:
a user interface configured to provide to medical personnel an output
However, Flower in the analogous art teaches:
a user interface configured to provide to medical personnel an output (sending a notice such as an alert to a healthcare practitioner’s device (pg. 13 lines 9-12); display or display device encompasses a user interface for displaying the patient’s images and data, and outputs visual, audio and/or tactile data (pg. 8 lines 7-19)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Hashimoto to include a user interface providing an output to medical personnel as taught by Flower. This offers a convenient way for the healthcare practitioner to be provided immediate feedback regarding the patient (Flower, pg. 8 lines 7-19, pg. 13 lines 5-12).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen and Hashimoto in further view of Jeanne (US 2014/0205165 A1).  
Regarding claim 9, Bagwandeen and Hashimoto teach the method of claim 5 as described above. 
Bagwandeen and Hashimoto do not teach:
wherein the at least one vital sign comprises respiration rate
However, Jeanne in the analogous art teaches:
wherein the at least one vital sign comprises respiration rate (vital signs extracted include respiratory rate [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Hashimoto to include respiration rate as a vital sign as taught by Jeanne. Since respiratory rate is a critical indicator of a patient’s health status, it is important to include it as a vital sign.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen and Hashimoto in further view of Noguchi (US 2016/0302735 A1).  
Regarding claim 10, Bagwandeen teaches the method of claim 1 as described above. 
Bagwandeen and Hashimoto do not teach:
wherein the one or more vital sign acquisition cameras includes a pan-tilt-zoom ("PTZ") camera
However, Noguchi in the analogous art teaches:
wherein the one or more vital sign acquisition cameras includes a pan-tilt-zoom ("PTZ") camera (camera can pan, tilt or zoom [0126]; blood pressure information is based on input from the video camera [0122]-[0123]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Hashimoto to include a vital sign acquisition camera with a pan-tilt-zoom feature as taught by Noguchi. This would allow the camera to focus an individual that is moving toward the outside of the capture region (Noguchi [0126]).


Response to Arguments
Regarding the objection to Claim 22, the Applicant has amended the claims to overcome the basis of objection.
Regarding the rejection under 35 U.S.C. § 101,
Applicant respectfully maintains that the claims are not directed to a mental process, and instead asserts that the claims are directed to a physical device or system, or to a method that utilizes that physical device or system. The device or system comprises only physical components, namely one or more vital sign acquisition cameras, which are clearly not generic computer components, and one or more processors, as well as a user interface to alert medical personnel. Therefore, the claimed monitoring system comprises at least, for example: (1) one or more vital sign acquisition cameras configured to obtain vital signs for a given patient in a patient monitoring area; (2) one or more processors in communication with the one or more vital sign acquisition cameras; (3) an output alerting medical personnel of a determined deterioration of the given patient. The claims are not directed to an abstract idea or a mental process, but to a specific novel and non-obvious remote monitoring system that performs an important role in, for example, healthcare. Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception.
Regarding (a), the Examiner respectfully disagrees. The one or more vital sign acquisition cameras and the user interface generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application. Furthermore, the Examiner notes that while a preemptive claim in ineligible, the absence of preemption does not automatically deem the claim as eligible. MPEP 2106.04 states “It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr,
The claims are directed to a concrete physical system that generates and outputs an alert that lets medical personnel know that a patient is deteriorating, all accomplished using remote monitoring of the patient via one or more vital sign acquisition cameras. This can include, for example, providing the alert via a user interface. The claimed invention provides a novel and specific solution to the ongoing problem of monitoring patients in a waiting area in an unobtrusive manner, and knowing in a timely manner that a patient is deteriorating. This improvement in unobtrusive monitoring and deterioration alerting is an important practical application that provides the value of the claimed method. There are many practical applications with immediate and significant direct benefits. Among many other practical applications, the system and method allow the clinician to detect patient deterioration in a waiting area without requiring constant monitoring by that clinician themself, thereby saving lives. Further, Applicant respectfully notes that although analysis of a claim under Step 2A, Prong 2 allows for an analysis of additional claims recited in the claim beyond the judicial exception, "the revised Step 2A specifically excludes consideration of whether additional elements represent well-understood, routine, conventional activity." 2019 Eligibility Guidance, pg. 55 (emphasis added). Accordingly, Step 2A, Prong 2 necessitates the identification and discussion of elements beyond the judicial exception, but whether those limitations are allegedly well-understood, routine, conventional activity is intentionally irrelevant to the Step 2A, Prong 2 analysis. Even claims that include conventional elements may still integrate an exception into a practical application. Id
Regarding (b), the Examiner respectfully disagrees. “Monitoring patients in a waiting area in an unobtrusive manner, and knowing in a timely manner that a patient is deteriorating” it is not solving a technological problem. Being informed in a timely manner that the patient is deteriorating is not a problem that is specific to technology. Additionally, the claims do not recite an improvement to other technology or a technical field. 
Further, many of the independent claims are directed to significantly more than an abstract idea, including patient information such as gender and medications taken by the patient (claims 2-3 and 13-14), vital sign scores (claims 5-7 and 15-16), a specific type of camera (claim 10), and a user interface adapted to provide to medical personnel an output alerting the medical personnel of the deterioration of the given patient (claims 21 and 23).
Regarding (c), the Examiner respectfully disagrees. The limitations of the gender and medications of the patient further narrow the abstract idea described in the independent claims. The camera and interface generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Regarding the rejection under 35 U.S.C. § 103,
With regard to independent claims 1, 11, and 22, Bagwandeen in view of Friedman, Palma, Flower, Jeanne, and/or Noguchi fails to suggest or render obvious, for example, a system or method in which a monitoring system or device acquires an initial vital sign from a patient and then determines patient information, and generates an updated vital sign from the patient using a vital sign acquisition camera, and then generates an adjusted updated vital sign based on the acquired updated vital sign and on patient information determined by the system or method (by increasing or decreasing the acquired updated vital sign), and compares the adjusted updated vital sign to a prior vital sign for that patient in order to detect and report deterioration of the patient.
Regarding (a), the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment and/or afforded by the present RCE.
However, these are not updated vital signs (which are different than the claimed initial vital signs) acquired after determining patient information, these are initial vital signs. There is no disclosure of prior or initial vital signs acquired before the vital signs identified by the Patent Office in paragraphs [0025], [0042], or elsewhere in Bagwandeen. 
Further, while the Patent Office asserts that Friedman discloses prior vital signs (citing  "one or more prior vital signs acquired previously from the given patient; (initial blood pressure and vital signs from the patient [0048], [0053], Fig. 4 - 72.")), these are the only vital signs acquired in Friedman; they are not updated vital signs. There is no combination of Bagwandeen in view of Friedman, Palma, Flower, Jeanne, and/or Noguchi that suggests obtaining initial vital signs, determining patient information, and then acquiring updated vital signs.
Regarding (b), the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment and/or afforded by the present RCE.
However, this is simply a comparison of vital signs to vital signs over time, not a comparison of initial vital signs with adjusted updated vital signs. The only teaching, suggestion, or motivation to compare initial vital signs with adjusted updated vital signs to monitor for deterioration is found within the four corners of the present application. 
Thus, the Patent Office has ignored the word updated in the claims ("the word 'updated' is not given any weight in the claims"). Applicant notes that the Patent Office cannot simply ignore a word in a claim, and especially cannot base such a decision on an alleged lack of "any claimed description of an 'updated' vital sign." Claims are interpreted in view of the specification, and "must be given their plain meaning, unless such meaning is inconsistent with the specification."
MPEP 2111.01. The Patent Office did not, and cannot, point to any case law or regulation that allows the Patent Office to arbitrarily ignore words in a patent claim. The word updated in the claims has meaning, as described throughout the present specification and as discussed herein.
Regarding (c), the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment and/or afforded by the present RCE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
 
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686